DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 29 January 2019. It is noted, however, that applicant has not filed a certified copy of the 108201378 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the side" in the first line of the last indent.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what might constitute “far away.”  
Claim 5 recites the limitation "the friction force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a rotating shaft.”  It is unclear if this is the same shaft previously claimed.  Further claim 7 recites the limitation "the side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paxon (US Patent Number 5898953).  Paxon discloses an apparatus to assist an individual standing up from a chair or a seat cushion, comprises:  5an upper cushion assembly (2), a lower cushion assembly (3), an elastic member (at least 5) and an adjustment structure (including 18, 19, for instance); one end of said upper cushion assembly is rotatably connected with one end 10of said lower cushion assembly (at 4), and said .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector (US Patent Number 10449100) in view of Paxon.  
Regarding claim 2, Hector discloses an apparatus to assist an individual standing up from a chair or a seat cushion, comprises:  5an upper cushion assembly (at least portions of 50), a lower cushion assembly (of 12), one end of said upper cushion assembly is rotatably connected with one end 10of said lower cushion assembly (at 56), wherein said upper cushion assembly 20comprises: an upper plate (54) and an upper cushion (52); said upper plate has a first end and a second end which are relatively 16arranged, the first end of the upper plate is rotatably connected with the lower cushion assembly; said upper cushion is arranged on the side of the upper plate far away from said lower cushion assembly, and said upper cushion can slide between the first end and the second end relative to said upper plate (inasmuch as the invention).  Hector does not disclose an elastic member and adjustment structure.  
Regarding claim 5, Hector, modified as described, further discloses said adjustment structure comprises:  17a rolling element (60) arranged between said upper plate and said upper cushion, which is used to reduce the friction force of said upper cushion sliding on said upper plate. [Note that Hector’s rolling mechanism is viewed as at least part of the adjustment structure in the combination as it would provide such function.]  
Regarding claim 6, Hector, modified as described, further discloses5 said elastic member comprises: a wrap spring, said wrap spring has a relatively arranged upper arm and a lower arm; said upper cushion assembly and said lower cushion assembly are connected by a rotating shaft, said rotating shaft is threaded through said wrap 10spring, and said upper arm is butted with said upper cushion assembly, and said lower arm is butted with said lower cushion assembly (see Paxon’s figures showing this arrangement; this would accordingly be present in the combination).  
Regarding claim 7, Hector, modified as described, further discloses5 said lower cushion assembly comprises: 15a lower plate (main portion 12) and a lower cushion (14 for instance, which would be broadly viewed as a cushion); said lower plate or said lower cushion is connected to the first end of said upper plate through a rotating shaft (as above), said lower cushion is fixedly connected with said lower plate and on the side of the lower plate away from the upper plate (this is the general arrangement).  Note that even if member 14 were not considered a cushion, Hector discloses various other cushions and as duplication and rearrangement require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide another cushion based on normal variation to improve user comfort and convenience.

5
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Paxon and further in view of Wu (US Patent Number 7334842).  Hector, modified as described, discloses an apparatus as explained above but does not disclose details of the adjustment structure.  Wu discloses a related device including an adjustment structure comprising a plurality of said guide slots (12, 13) and a plurality of said guide rods (32), wherein the plurality of said guide slots are arranged on a plate in parallel with each other (at least in part), and the plurality of said guide slots are arranged one by one with the 20plurality of said guide rods.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide components as taught by Wu in Hector’s device because this could improve function, convenience, and operation for various users.  While Wu may not clearly disclose the particular arrangement of slots, as changes in shape and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/776346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the claimed arrangement of components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636